Title: From Alexander Hamilton to Nicholas Olive, 5 July 1797
From: Hamilton, Alexander
To: Olive, Nicholas


New York, July 5, 1797. Acknowledges receipt of papers sent by Olive which “relate to transactions with Mr. Constable.” States that he is already “generally engaged for Mr. Constable, and would not in case of controversy act adversely to him for another.… But perhaps it may be most advisable for you as an Agent to confide the interest of your friend to some person free from any engagement to Mr. Constable.…”
